                Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


    OLIVIA BORNSTEIN, individually and on
    behalf of all others similarly situated,
                             Plaintiff,
          v.                                                                CIVIL ACTION NO:


    TRUSTEES OF BOSTON UNIVERSITY,

                             Defendants.


                            NOTICE OF REMOVAL OF ACTION
                     BY DEFENDANT TRUSTEES OF BOSTON UNIVERSITY

          Pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d), 1453,

and 1711-1715, Defendant Trustees of Boston University (the “University” or “BU”), hereby

removes to the United States District Court for the District of Massachusetts the above-captioned

state court action, originally filed as Civil Action No. 2084-CV-00962 in the Superior Court of

Suffolk County, Commonwealth of Massachusetts. Removal is proper on the following grounds:

                                       TIMELINESS OF REMOVAL

           1.         On or about May 5, 2020, Plaintiff Olivia Bornstein (“Plaintiff”) filed a

Complaint against the University on behalf of a putative class in Suffolk Superior Court titled,

Olivia Bornstein, individually and on behalf of all others similarly situated v. Trustees of Boston

University, Civil Action No. 2084-CV-00962. Pursuant to 28 U.S.C. § 1446(a), true and correct

copies of the Complaint, Civil Action Cover Sheet, and the Superior Court Docket Sheet are

attached as Exhibit A. 1



1
    The Complaint is dated May 4, 2020, but the Clerk’s Office stamp is dated May 5, 2020.
            Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 2 of 8



       2.          Plaintiff has not yet served the University with the Complaint. This notice of

removal is timely pursuant to 28 U.S.C. § 1446(b) because it is filed no later than 30 days after

service. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347 (1999); Novak v.

Bank of New York Mellon Trust Co., NA., 783 F.3d 910, 911-15 (1st Cir. 2015) (“service is

generally not a prerequisite for removal and … a defendant may remove a state-court action to

federal court any time after the lawsuit is filed but before the statutorily-defined period for

removal ends”).

    SUMMARY OF PLAINTIFF’S ALLEGATIONS AND FACTS GIVING RISE TO
                    JURISDICTION AND REMOVAL

         3.       In her Complaint, Plaintiff alleges that the University’s decision to transition to

 remote instruction in response to the “health emergency caused by the COVID-19 pandemic,”

 which Plaintiff recognizes was “an unavoidable consequence,” caused students to “suffer the

 loss of the full academic and extra-curricular on-campus college experience for which they

 enrolled at BU.” See Complaint, ¶¶ 1-3.

         4.       Plaintiff asserts claims for breach of contract (Count 1), unjust enrichment

 (Count 2), and conversion (Count 3), and claims that she and the putative class members are

 entitled to “[c]ompensatory, consequential, general, and punitive damages,” as well as

 “[s]tatutory damages, treble damages,” “[r]easonable attorneys’ fees and costs, including

 expert fees” and “[p]rejudgment and post-judgment interest at the maximum legal rate.”

 Compl., Demand for Relief.

         5.       Plaintiff brings this action pursuant to Massachusetts Rule of Civil Procedure

 23 on behalf of a proposed class of persons defined as:

       All undergraduate students who paid tuition for the Spring 2020 semester at the
       University for classes scheduled for in-person instruction who were denied that
       instruction for any part of the Spring 2020 semester, and all persons who paid


                                                   2
            Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 3 of 8



       tuition on behalf of such students.

Compl. ¶ 23.

       6.        The University denies any liability as to Plaintiff’s individual claims and as to the

claims of the putative class members. The University expressly reserves all of its rights, including,

but not limited to, its right to file motions challenging the pleadings. However, for purposes of

meeting the jurisdictional requirements for removal only, the University submits on a good-faith

basis that this action satisfies all requirements for federal jurisdiction under CAFA because, as set

forth below: (1) there is “minimal” diversity (meaning that at least one plaintiff and one defendant

are from different states); (2) the amount in controversy exceeds $5 million; and (3) the action

involves at least 100 class members. 28 U.S.C. §§ 1332(d)(2) and (5)(B); see Manson v. GMAC

Mortg., LLC, 602 F. Supp. 2d 289, 293 (D. Mass. 2009).

                             SUBJECT MATTER JURISDICTION

  THIS CLASS ACTION IS REMOVABLE UNDER THE CLASS ACTION FAIRNESS
                       ACT, 28 U.S.C. §§ 1332(d), 1453

       7.        This case is being removed subject to the provisions of the Class Action Fairness

Act of 2005, codified at 28 U.S.C. §§ 1332(d), 1453 (“CAFA”).

       8.        As set forth below, this Court has subject matter jurisdiction pursuant to CAFA,

28 U.S.C. § 1332(d), because: (1) the citizenship of at least one putative class member is

different from that of the University; (2) the aggregate amount placed in controversy by the

claims of the plaintiffs and the proposed class members exceeds the sum or value of $5,000,000,

exclusive of interest and costs; and (3) the putative class action consists of at least 100 proposed

class members.

                         A. The Class Is at Least “Minimally” Diverse

       9.        As an initial matter, the “minimal diversity” required to support removal under



                                                  3
          Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 4 of 8



CAFA is likely satisfied by Plaintiff’s allegation that she is a resident of California and that the

University is a Massachusetts entity. Compl. ¶¶ 8-9.

       10.       However, even if Plaintiff is not a citizen of another state, the University has a

good faith basis to believe, and on that basis avers, that the putative class includes undergraduate

students who are citizens of other states. See Exhibit B, Declaration of Chris Paal (“Paal Decl.”),

¶ 6.

                      B. The Amount in Controversy Exceeds $5 Million

       11.       The University denies any liability in this case and intends to vigorously oppose

class certification, and expressly reserves all of its rights to do so. However, solely for purposes

of the jurisdictional requirements for removal, the University has a good faith basis to believe

and on that basis avers, that there is a “reasonable probability” that (based on the allegations in

Plaintiff’s Complaint) the amount in controversy exceeds $5,000,000, exclusive of interest and

costs. See Amoche v. Guarantee Trust Life Ins. Co., 556 F.3d 41, 48-49 (1st Cir. 2009); 28

U.S.C. § 1332(d)(6) (claims of individual class members set forth in the Complaint are

“aggregated to determine whether the matter in controversy exceeds the sum or value of

$5,000,000”).

       12.       Taking the allegations in the Complaint as true solely for the purpose of this

notice of removal, the University calculates with reasonable probability that the amount in

controversy exceeds $5,000,000 as follows:

                a. In her Complaint, Plaintiff alleges that “BU charges $56,854 in annual tuition

                   for a degree comprised of in-person classes, which averages to $1,777 per

                   credit.” Compl. ¶ 16 & n. 7 (noting that a BU undergraduate degree requires

                   the completion of 128 credits).




                                                  4
Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 5 of 8



   b. Plaintiff further alleges that BU charges $480 per credit for online

      undergraduate instructions—i.e., $1,297 less per credit for an undergraduate

      course when it is offered online. Compl ¶ 17 & n. 8.

   c. A full-time undergraduate student is ordinarily enrolled in 16 credits per

      semester. Paal Decl., ¶ 7.

   d. The difference in charges per semester for in-person and online undergraduate

      students is $20,752 ($1,297 x 16).

   e. There were 66 days of instruction in the Spring 2020 Semester. Paal Decl., ¶ 8

      & Exhibit 1 (2019-2020 Academic Calendar).

   f. Of the 66 days, 33 were before Spring Break commenced at the end of the day

      on March 6, 2020. See Compl. ¶ 12; Paal Decl., ¶ 9 & Exhibit 1.

   g. The other 33 days, or 50% of the semester, were after Spring Break ended and

      classes resumed on March 16, 2020. See Compl. ¶ 12; Paal Decl., ¶ 10 &

      Exhibit 1.

   h. Using Plaintiff’s calculation of the difference between the tuition charges for

      in-person and online instruction, she and each member of the putative class

      would be entitled to a refund of 50% of the difference between in-person and

      online instruction, or $10,376 ($20,752 ÷ 2).

   i. There were approximately 16,312 full-time undergraduate students enrolled in

      the Spring 2020 semester. If each of these students paid tuition, and each was

      entitled to a refund of $10,376, the total amount in controversy, absent pre-

      and post-judgment interest, attorneys’ fees and costs would be $169,253,312.

      (16,312 x $10,376).




                                    5
          Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 6 of 8



       13.     Accordingly, the University has applied a “reasonable amount of intelligence” to

its reading of Plaintiff’s Complaint, Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 75 (1st Cir

2014) (quoting Cutrone v. Mortgage Electronic Registration Systems, Inc., 749 F.3d 137, 143

(2d Cir. 2014)), and met its burden of establishing that the amount in controversy exceeds

$5,000,000, exclusive of interest and costs. See Amoche, 556 F.3d at 48-49.

                  C. The Putative Class Contains More Than 100 Members

       14.      Plaintiff seeks to represent “all undergraduate students who paid tuition for the

Spring 2020 semester at the University for classes scheduled for in-person instruction who were

denied that instruction for any part of the Spring 2020 semester, and all persons who paid tuition

on behalf of such students.” Compl. ¶ 23. The University has a good faith basis to believe and on

that basis avers, that the total number undergraduate students who paid tuition for the Spring

2020 semester and whose classes were transitioned to remote instruction in March 2020 plus the

number of persons who paid tuition on behalf of these students is more than 100. Paal Decl., ¶ 5.

                                  D. Intradistrict Assignment

         15.    This Action is properly removed to the Court’s Eastern (Boston) Division

 because Plaintiff originally filed her Complaint in Suffolk County Superior Court in Boston.

 See Local Rule 40.1(c)(1)

                  E. The University Has Met Its Initial Burden for Removal

       16.      Because the University has met its “initial burden of establishing federal

jurisdiction under § 1332(d)(2),” this case is removable. See Manson, 602 F. Supp. 2d at 293; see

28 U.S.C. § 1441(a) (“Except as otherwise expressly provided by Act of Congress, any civil

action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of the




                                                 6
             Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 7 of 8



United States for the district and division embracing the place where such action is pending.”).

          17.       To seek remand, Plaintiff bears the burden of establishing any exception to

CAFA jurisdiction. 2 The burden of proving the applicability of either the “home-state

controversy” exception or the “local controversy” exception lies with the partyseeking remand.

McMorris v. TJX Cos., Inc., 493 F. Supp. 2d 158, 164–166 (D. Mass. 2007) (citing Serrano v.

180 Connect, Inc., 478 F.3d 1018, 1023 (9th Cir. 2007)).

          18.       For the reasons set forth above, Plaintiff will not be able establish either the

“local controversy” exception or the “home-state controversy” exception. 28 U.S.C. §§ 1332

(d)(4)(A) and (d)(4)(B).

                                                     F. Notice

            17      A true and correct copy of this Notice of Removal will be filed with the clerk

    of the Superior Court of the Commonwealth of Massachusetts, Suffolk County, as required by

    28 U.S.C. § 1446(d), and served upon counsel for the Plaintiff.

                                                 CONCLUSION

            WHEREFORE, Defendant Trustees of Boston University submits that this action

    properly is removable to the United States District Court for the District of Massachusetts. The

    University also requests all other relief, at law or in equity, to which it justly is entitled.




2
 Should Plaintiff seek to remand this case to Massachusetts state court, the University respectfully asks that it be
permitted to brief and argue the issue of this removal prior to any order remanding this case. In the event the Court
decides remand is proper, the University respectfully requests that the Court retain jurisdiction and allow the
University to file a motion asking this Court to certify any remand order for interlocutory review by the First Circuit
Court of Appeals, pursuant to 28 U.S.C. § 1292(b).


                                                           7
         Case 1:20-cv-11118-RGS Document 1 Filed 06/11/20 Page 8 of 8




                                            Respectfully submitted,

                                            TRUSTEES OF BOSTON UNIVERSITY,
                                            By its attorneys,

                                            /s/ Lisa A. Tenerowicz
                                            Lisa A. Tenerowicz (BBO #654188)
                                            latenero@bu.edu
                                            Christine S. Collins (BBO# 639293)
                                            cscoll@bu.edu
                                            Boston University
                                            Office of the General Counsel
                                            125 Bay State Road
                                            Boston, Massachusetts 02215
                                            617-353-2326

Dated: June 11, 2020



                               CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2020, a true copy of this Notice of Removal of
Defendant Trustees of Boston University was filed through the Court’s ECF system, which
sent notification to all counsel of record. In addition, I sent a true copy of this Notice of
Removal, to Conor B. McDonough, Hecht Partners, LLP, counsel for the Plaintiff, by email
(cmcdonough@hechtpartners.com).


                                            /s/ Lisa A. Tenerowicz
                                            Lisa A. Tenerowicz




                                               8
